Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 4/27/2022.
2.	Claims 42, 43, 45-78, and 80-91, are pending in the application. Claims 1-41, 44, and 79 have been cancelled by applicant.
3.	Claims 42-50, 73, and 74 rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Microsoft Docs has been withdrawn pursuant to applicant’s amendments.



Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/10/22 was filed after the mailing date of the application on 1/21/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 42, 43, 45-78, and 80-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to independent claim 42, the claim recites the following:
	‘a third command for a third menu of one or more user-selectable items to be displayed on a second portion of the UI display, in response to a first selection from the first sub-section, providing a command, by the at least one processor, for traversing one or more items available among the first sub-section in response to receiving the first selection;’
The specification, paragraph 00613, discloses a means of automatically traversing one or more items available among the first sub-section in response to receiving a selection of one or more item however it is silent regarding a sequence of steps currently claimed. More specifically, the claim recites a function of displaying a third menu of one or more user-selectable items to be displayed on a second potion of the UI in response to a ‘first user selection’. Following the limitation requiring a ‘first user selection’, the claim recites an additional step of traversing one or more items available among the first sub-section in response to receiving ‘the first selection’. The specification is silent with regards to a specification operation for any type of similar sequence for displaying a third menu of one or more user-selectable items to be displayed on a second portion of the UI display, in response to a first selection from the first sub-section’ followed by ‘providing a command, by the at least one processor, for traversing one or more items available among the first sub-section in response to receiving the first selection’. 
In reference to dependent claims 43, 45-78, and 80-91, the claims are dependent upon rejected on a base claim. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 42, the claim recites the following:
	‘the first sub-section including one or more user-selectable menu items selected from among the first menu’
There is insufficient antecedent basis for this limitation in the claim. The examiner recommends adding ‘the one or more user-selectable menu items’. Further, the examiner recommends clarifying whether the it is a ‘user selecting a user-selectable menu item’ or the processor selecting the menu items. The examiner recommends adding ‘in response to a user selection of a user-selectable menu item from the first menu, displaying the selected one or more menu items




Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 42, 43, 45-47, 49, 50, 73, 74, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., PGPub. 2019/0339820 filed (15/969,538) in view of Tsandilas, ‘Bubbling Menu: A Selective Mechanism for Accessing Hierarchical Drop-Down Menus, CHI 2007 Proceedings and in further view of Microsoft Docs, Menus, Published 2007.
In reference to independent claim 42, Wu teaches:
	providing, by at least one processor, a first command for a first menu of one or more user-selectable menu items to be displayed on a first portion of the GUI, wherein the first portion includes two or more sub-sections, including a first sub-section and a second sub-section, the first sub-section including one or more user-selectable menu items selected from among the first menu; (See Wu, para. [0047-0049 and figure 6]) an enhanced application receives a command and displays a first menu (i.e. 610 of figure 6) including at least one first sub-section (612 of figure 6) displayed on a first portion of a user interface and a second sub-section (i.e. the lower part of item 612 which includes distinct menu items included in the first portion. 
	providing, by the at least one processor, a second command for a second menu of one or more user-selectable menu items to be displayed on the second sub-section of the first portion and a third command for a third menu of one or more user-selectable items to be displayed on a second portion of the UI display, in response to a first selection from the first sub-section(See Wu, para. [0047-0050 and figure 6]) a means of predicting a user’s intention within the application by displaying a second menu with at least one user-selectable menu item on the first portion of the table within the user interface.  A third menu is displayed within figure 6, 610 when a user selects a drop-down menu (item 640) of figure 6 to display an additional menu within the same table but in a second portion in response to a user’s selection. The reference fails to explicitly state a third menu of one or more user-selectable items to be displayed on a second portion of the UI display however the reference to Tsandilas (See pages 1195-1198) teaches a means of utilizing hierarchical first second and third cascading menus to provide relevant information pertinent to a specific task. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Wu which provides a first and second menu in specific areas of the display including subsections with the reference to Tsandilas which teaches multiple menus displayed in a hierarchical manner within different areas of the display based on a selection since it would have provided an expanded a visual means of viewing relevant information associated with a specific task. 
	providing a command, by the at least one processor, for traversing one or more items available among the first subsection in response to receiving the first selection (See Wu, para. [0047-0050] a user could traverse the menus based upon previously received user selections and thus allowing the system to traverse the menus items through a first selection.
	wherein each of the one or more user-selectable menu items from the second menu are associated with at least one of the menu items displayed in the second portion of the UI display (See Wu, para. [0047-0050]) each of the drill down menu items (640 of figure 6) is associated with at least one menu item of the first menu structure (item 612 of figure 6). The reference to Wu fails to explicitly teach the menu items from the second menu item from the menu structure (item 612 of figure 6)  are associated with at least one of the menu items from menu structure (640 of figure 6).
	The ‘MENUS’ reference discloses a similar concept of utilizing a cascading menu feature including menu items that are associated with each other. The well-known cascading menu structures for producing menus on top of a specific menu and in a second portion of the display as well as having the menus include menu items associated with each other were well known before the effective filing date of the invention. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Wu which teaches replacing a menu structure with menu items on a first portion and a drill down menu structure with menu items in a second portion of the UI and associated with a first menu item of a first menu structure with the ‘MENU’ reference since it would have provided a means of utilizing multiple cascading menu structure methods for associating menu items within a single interface thus providing an added benefit of added relevance to the menu items from each menu structure. 
	wherein, in response to a second selection from among the first menu of user-selectable menu items, the second portion is adapted to display a set of user-selectable menu items determined according to the second selection (See Wu, para. 0047-0050] a means of utilizing algorithms to predict different menu selections in response to user selections and thus utilizing different (i.e. second selections) to predict and display menu items in the second portion of the display based on the different predictions. 
In reference to dependent claim 43, Wu teaches:
	wherein the first menu of user-selectable menu items includes one or more of the following: experimental identifier (See Wu, para. 0047-0050 and figure 6) Edit feature identifier and data identifiers represent experiment identifiers that offer a user the ability to manipulate data within a table. 
In reference to dependent claim 45, Wu teaches:
	Providing a filter command in response to a selection of the one or more user-selectable menu items from the first menu, wherein the filter command is adapted to display a filter field for accepting inputs to filter menu items adapted to be displayed on the UI display (See Wu, para. 0046) The reference predicts user actions and displays menu items corresponding to the most likely user-actions to occur such as filtering. 
In reference to dependent claim 46, Wu teaches:
	In response to a selection of an experiment identifier from among the first menu of user-selectable menu items, the second portion is adapted to display, as a third menu, one or more of the  set of user-selectable menu items including (See Wu, figure 6 and figure 7) illustrate menu items that involve confidence levels associated with each user action. At least one menu item may include ‘add comment’ menu item, which is interpreted as a ‘prepare’ menu item. 
In reference to dependent claim 47, Wu teaches:
	Wherein in response to a selection of Start, the UI display is adapted to display a confirmation screen, further wherein the confirmation screen is adapted to display user-selectable menu items that includes Yes and No (See Wu, para. 0047-0050 and figure 6) Selecting an ‘Edit’ tab includes a confirmation screen with additional options as they relate to the ‘Edit’ feature of figure 6. A ‘More’ feature is displayed which is being interpreted as a ‘confirmation screen’ with options available as to performing an additional operation.
In response to dependent claims 49, Wu teaches:
	Wherein in response to a selection of an experiment identifier from among the first menu of user-selectable menu items, the second portion is adapted to display one or more of the following second set of user-selectable menu items: -80 C; -20 C; 4 C; and Room Temperature (See Wu, para. 0047-0050 and figure 6) both formula, data, and new equations may be displayed within a second portion of the interface based on a selection of specific ‘data’ and ‘formula’ menu options from the first menu options and selecting the specific numeric options. The reference fails to explicitly state specific values for menu options however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the well-known structured menu display and further the custom menu items as they relate to data based functions to have included a specific value or setting such as room temperature or a specific data value based upon the area of focus of the application.
In reference to dependent claim 50, Wu teaches:
	Providing a command for selecting -80 C, -20 C, 4 C, or Room Temperature by default (See Wu, para. 0047-0050 and figure 6) both formula, data, and new equations may be displayed within a second portion of the interface based on a selection of specific ‘data’ and ‘formula’ menu options from the first menu options and selecting the specific numeric options. The reference fails to explicitly state specific values for menu options however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the well-known structured menu display and further the custom menu items as they relate to data based functions to have included a specific value or setting such as room temperature or a specific data value based upon the area of focus of the application.
In reference to dependent claim 73, Wu teaches:
	Wherein in response to a selection of Confirm, the UI display is adapted to display a confirmation screen, further wherein the confirmation screen is adapted to display a Confirm choice (See Wu, para. 0047-0050 and figure 6) Selecting an ‘Edit’ tab includes a confirmation screen with additional options as they relate to the ‘Edit’ feature of figure 6. A ‘More’ feature is displayed which is being interpreted as a ‘confirmation screen’ with options available as to performing an additional operation.
In reference to dependent claim 74, Wu teaches:
	Wherein in response to Confirm, the UI display is adapted to display user-selectable menu items that includes Yes and No (See Wu, para. 0047-0050 and figure 6) Selecting an ‘Edit’ tab includes a confirmation screen with additional options as they relate to the ‘Edit’ feature of figure 6. A ‘More’ feature is displayed which is being interpreted as a ‘confirmation screen’ with options available as to performing an additional operation.
In reference to dependent claim 80, Wu teaches:
	Wherein the UI display further includes an advanced selector, wherein in response to a first selection of the advanced selector, the UI display is adapted to display an advanced context menu that includes advanced meu choices (See Wu, para. 0047-0050) figure 6 illustrates item 614 which is interpreted as an ‘advanced selector’ since the content selection within the UI causes advanced menu options to be displayed in an additional menu within the user interface.



 

Response to Arguments
11.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments introduced a new scope not presented before due to the exclusion of intervening objected claims. In view of the new scope, the claims raised 35 U.S.C. 112 issues. Further, a new 35 U.S.C. 103 rejection has been generated in response to the amendments.


Conclusion
12.	The examiner recommends adding language to further clarify how the ‘second menu’ is generated. The examiner is unclear as to whether the second menu is a result of a user selection from the one of the menu items from the first menu, the first subsection menu item or the second subsection menu item. Also, the examiner recommends adding language to further clarify the automatic traversing and how it relates to the claim. The examiner is unclear as to whether something is displayed in response to the traversing. The limitation recites ‘providing for’ which does not recite an action or event being carried out with a result or something displayed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178